UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7307



FRANK HACKETT,

                 Plaintiff - Appellant,

          v.


WILLIE J. TAYLOR, CO; FRANK BROWN, CO; ARNOLD JOHNSON, CO;
RODNEY MARSHALL, CO; KEITH RANDOLPH, CO,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:04-cv-02130-JFM)


Submitted:   February 26, 2008             Decided:   March 18, 2008


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Hackett, Appellant Pro Se. Phillip Michael Pickus, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frank Hackett appeals the district court’s order granting

summary judgment in favor of the correctional officers in his civil

action   filed   under    42   U.S.C.   §   1983    (2000)   alleging    use   of

excessive   force.       We    have   reviewed     the   record   and   find   no

reversible error.        Accordingly, we affirm substantially for the

reasons stated by the district court.            See Hackett v. Taylor, No.

1:04-cv-02130-JFM) (D. Md. Aug. 22, 2007).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        AFFIRMED




                                        2